Appeals having been taken to this Court by the above-named appellant from judgments of the Supreme Court, Bronx County (Ethan Greenberg, J.), rendered on or about December 2, 2010, said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentences not excessive, it is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed. Concur— Gonzalez, EJ., Sweeny, Richter, Manzanet-Daniels and Clark, JJ.